Citation Nr: 0631087	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  00-18 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right shoulder injury with degenerative changes, status post 
rotator cuff revision (major) (right shoulder disability), 
evaluated as 40 percent disabling prior to August 29, 2004, 
and evaluated (after hemiarthroplasty) as 60 percent 
disabling subsequent to August 29, 2004. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 


FINDINGS OF FACT

1.  Prior to August 2004, the veteran suffered functional 
impairment of the right shoulder that included pain, 
crepitus, and limitation of motion without evidence of 
ankylosis.

2.  From August 2004 to the present, the veteran's right 
shoulder disability has been rated at the maximum rating 
provided for a status post-operative prosthetic shoulder one 
year or more post-operatively.

3.  The medical and other evidence of record does not show 
that the veteran's service-connected right shoulder 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  A schedular rating in excess of 40 percent for the right 
shoulder disability prior to August 29, 2004, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2006).

2.  A schedular rating in excess of  60 percent for the right 
shoulder disability subsequent to August 29, 2004, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5051 
(2006).

3.  The criteria for increased disability rating on an extra-
schedular basis for the veteran's service-connected right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. § 3.321(b) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in September 2001 and June 2005.  The 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Although 
the notices were not sent until after the initial rating 
denying the claim, the Board finds that any defect with 
respect to the timing of the required notice was harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The Board notes that in June 2004, the veteran 
requested VA medical records.  He indicated that he needed 
the records for Social Security Administration (SSA) 
purposes.  The Board acknowledges that the duty to assist 
includes obtaining SSA records; however, the veteran has not 
indicated that he is receiving SSA benefits.  Moreover, there 
is no indication that the veteran submitted any additional 
medical records to the SSA that are not associated with the 
claims file.  Therefore, the Board will not further delay the 
adjudication of this claim to attempt to obtain SSA records. 

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria for an increased rating

Based on inservice injury, in February 1996, the RO granted 
service connection for the residuals of a right shoulder 
injury.  A 20 percent rate was assigned under Diagnostic Code 
5203, effective in November 1995.  

The veteran filed his current claim in 1997.  In a May 1998 
rating action, the RO granted a 40 percent evaluation, 
effective in December 1996.  In August 2003, the RO granted a 
100 percent rating from July 2003.  The disability rating was 
reduced to 60 percent effective from August 29, 2004.  Even 
though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Id.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held that when a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups." DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

Diagnostic Code 5010 indicates that the arthritis due to 
trauma is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under Diagnostic Code 5201, limitation of motion to 25 
degrees from the side warrants a 30 percent evaluation for 
the minor extremity and a 40 percent evaluation for the major 
extremity.  Forty percent in the major extremity and 30 
percent in the minor extremity is the maximum schedular 
rating under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Under Diagnostic Code 5203, a 20 percent rating is warranted 
for dislocation of the clavicle or scapula, or nonunion of 
the clavicle or scapula with loose movement.  Or the 
disability can be rated on impairment of function of the 
contiguous joint.  Twenty percent is the maximum schedular 
rating assigned under this diagnostic code.  The assigned 
percentages are the same for the major and minor extremities.  
38 C.F.R. § 4.71a, Diagnostic Code 5203. 

Under Diagnostic Code 5202, other impairment of the humerus, 
a 20 percent evaluation is warranted for impairment of the 
minor extremity caused by malunion resulting in moderate or 
marked deformity, or for recurrent dislocation of the 
scapulohumeral joint with infrequent or frequent episodes of 
dislocation at the scapulohumeral joint and guarding of all 
arm movements or movement only at the shoulder level.  A 40 
percent evaluation is assigned where there is fibrous union, 
a 50 percent evaluation is warranted for nonunion or a false 
flail joint, and a 70 percent evaluation is warranted for 
loss of the humeral head (flail shoulder).  38 C.F.R. § 
4.71a, Diagnostic Code 5202.

The remaining diagnostic codes pertaining to the shoulder 
involve ankylosis of the joint, which is not present in this 
case.

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I. 

Entitlement to a schedular rating in excess of 40 percent 
prior to August 2004

A brief review of the record shows that three surgeries have 
been performed on the right shoulder since service discharge; 
arthroscopic acromioplasty in August 1998, arthroscopy in 
January 2001, and right shoulder hemiarthroplasty in July 
2003.  The claims file contains VA outpatient records that 
date between 1998 and 2005, private medical statements and 
reports of VA examinations that were conducted throughout the 
appeal period including in April 1998, January 1999, May 
2000, February 2002, August 2002, July 2003, and May 2004.  
The veteran is right handed.  See 38 C.F.R. § 4.69.

As noted above, the veteran seeks an increased rating for his 
service-connected right shoulder disability.  He was assigned 
a 40 percent evaluation for his service-connected right 
(major) shoulder disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5201 prior to August 2004.  A 40percent 
rating is the maximum rating for his right shoulder 
disability under Diagnostic Code 5201.  In Johnston v. Brown, 
10 Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. § 
4.40 and 4.45 are applicable.  Since the veteran was 
receiving the maximum rating allowable under the applicable 
Diagnostic Code for his right shoulder, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.  See Johnston, 10 Vet. App. at 85.

A rating under ankylosis of the scapulohumeral articulation 
would not be appropriate, as the evidence of record does not 
reveal this finding.  38 C.F.R. § 4.71a, Diagnostic Code 
5200.  As for Diagnostic Code 5202, a greater rating would be 
available if the veteran demonstrated a fibrous union of the 
humerus, nonunion of the humerus, or loss of the head of the 
humerus.  However, these findings were not indicated by the 
evidence of record.  Absent evidence of instability, a rating 
separate from that based on limitation of motion may not be 
assigned.  Moreover, the scars are well healed, stable, and 
nontender, and a separate rating for the veteran's scars are 
not warranted.

Therefore, a rating higher than 40 percent is not warranted 
for this time period.

Entitlement to a schedular rating in excess of 40 percent 
subsequent to August 2004

In July 2003, the veteran underwent hemiarthroplasty of the 
right shoulder.  Following this surgery, VA discontinued 
rating the veteran's right shoulder disability as for 
limitation of motion and rated it as for prosthetic 
replacement of the shoulder.  38 C.F.R. § 4.71a, Diagnostic 
Code 5051.

VA examination and outpatient treatment since the end of the 
period of 100 percent rating following such surgery show he 
continues with physical therapy for the right shoulder with 
periods of improvement.  

Since 2004, the veteran has been rated 60 percent disabled 
under Diagnostic Code 5051.  This provides a maximum rating 
of 60 percent for chronic residuals of a shoulder replacement 
consisting of severe painful motion or weakness in the 
affected extremity.  No higher rating may be afforded under 
that diagnostic code except on an extraschedular basis.  
Spencer v. West, 13 Vet. App. 376, 382 (2000).  

The 100 percent rating is authorized only for one year 
following implantation of a shoulder prosthesis.  The 60 
percent rating criteria cross reference other diagnostic 
codes for the purpose of rating the post-operative shoulder 
at a level between 30 percent and 60 percent.  The veteran 
does not have ankylosis of the scapulohumeral articulation, 
Diagnostic Code 5200, or other impairment of the humerus, as 
described, Diagnostic Code 5202, which are the only 
diagnostic codes that afford a rating higher than 60 percent 
for a shoulder disability.  Moreover, the scars are well 
healed, stable, and nontender, and a separate rating for the 
veteran's scars are not warranted.  Therefore a higher rating 
is not warranted.  

Entitlement to an extraschedular rating

As the veteran was evaluated at the maximum rate under 
Diagnostic Codes 5201 and 5051, the relevant inquiry is 
whether an extraschedular rating is warranted during the 
appeal period.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's right and left shoulder disabilities.  The 
veteran's VA examination reports demonstrate that he has 
significant loss of range of motion due to pain in the right 
shoulder.  At VA examination in May 2004, he had pain at the 
maximum ranges of motion.  Forward elevation was 100 degrees, 
internal rotation was 70 degrees, abduction was 90 degrees, 
and external rotation of was -10 degrees.  The neurological 
findings were within normal limits except for generalized 
weakness.  However, these reports contain no statement from 
any examiner that the veteran's shoulder disabilities are in 
any way out of the ordinary clinically.  There also is no 
evidence of hospitalization for shoulder disabilities in the 
recent past.  While surgeries have been performed in the past 
he has not required any inpatient care.  Moreover, he was 
compensated at a 100 percent rate when surgery was required.  

With respect to interference with employment, the veteran is 
no longer employed.  An April 2005 private medical report 
indicates that the veteran was unable to raise his arms above 
60 degrees.  There was profound weakness and limitation of 
motion.  This physician considered him totally disabled due 
to his bilateral upper extremity deficits.  However, VA 
outpatient records show that the veteran continues to undergo 
physical therapy.  In February 2005, a VA examiner noted that 
the veteran had functional motion.  Moreover, the Board 
points out that the veteran has been granted a total rating 
based on individual unemployability due to his service 
connected disabilities (TDIU).  

There is no question that the veteran experiences problems 
due to his service-connected shoulder disability; however, 
these symptoms are contemplated in the 40 percent disability 
assigned prior to August 2004 and the 60 percent thereafter.  
See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has identified none.  Accordingly, a referral 
for extraschedular evaluation is not warranted for the 
veteran's right shoulder disability. 


ORDER

A rating in excess of 40 percent prior to August 29, 2004, 
for the right shoulder disability is denied.

A rating in excess of 60 percent from August 29, 2004, to the 
present for the right shoulder disability is denied.



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


